DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in China on 12/08/2017. It is noted, however, that applicant has not filed a certified copy of the Chinese application numbers (201711298235.3 and 201711294613.0) as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
	Rereading claim 1, the closest found prior art Huff (US 2020/0161879 A1) teaches a power supply device (104 fig.4 para. 0051), comprising: a housing (104 fig.4 para. 0051), a plurality of battery pack ports (104, 106 fig.1 b para. 0033-0036), which are disposed on the housing to access a plurality of battery packs (104, 106 fig.1, 4 b para. 0033-0036, 0051), a booster circuit (see para 0045-0046), which is (104, 106 fig.1, 4 b para. 0033-0036, 0051); and an inverter circuit (Inverter para. 0046), (see 800 to AC supply 0070),  ; wherein the booster circuit comprises: a first transformer (first transformer  para. 0044), comprising a first primary side and a first secondary side; and a second transformer (Second transformer  para. 0044),
	Huff doesn’t expressly teach a booster circuit which is electrically connected to the plurality of battery pack ports to increase voltages of the plurality of battery packs to output a high-voltage direct electrically connected to the booster circuit to invert the high-voltage direct current voltage output by the booster circuit into an alternating current; wherein the booster circuit comprises: wherein a connection between the first primary side and the second primary side is one of a series connection or a parallel connection, and a connection between the first secondary side and the second secondary side is another one of the series connection or the parallel connection. 	Hence claim 1 is deemed allowable.
	Claims 2-6 depend on Allowable claim 1.
	Rereading claim 7, the closest found prior art Huff (US 2020/0161879 A1)teaches a booster circuit for a power supply device (104 fig.4 para. 0051), comprising: an access terminal (see para 0045-0046),, which is configured to access a direct current voltage from a battery pack  (104 fig.4 para. 0051), a ; a transformer group (first  and second transformer  para. 0044), which is (see 224  fig.1 para 0070),, which is (first transformer  para. 0044),, comprising a first primary side and a first secondary side; and a second transformer Second transformer  para. 0044),,
	Huff doesn’t expressly teach a transformer group (first  and second transformer  para. 0044), which is electrically connected to the access terminal so that the accessed direct current voltage is boosted to a predetermined voltage by the transformer group; and a rectifier bridge (see 224  fig.1 para 0070),, which is electrically connected to the transformer group to convert the predetermined voltage into a high-voltage direct current after pulse rectification; wherein the transformer group comprises: wherein a connection between the first primary side and the second primary side is one of a series 
	Hence claim 7 is deemed allowable.
	Claims 8-10 depend on Allowable claim 7.
	Rereading claim 11, the closest found prior art Huff (US 2020/0161879 A1) teaches a  portable electrical energy system (104 fig.4 para. 0051),, comprising: a battery pack, which is capable of powering at least one power tool (104, 106 fig.1 b para. 0033-0036),; a first power supply device (104, 104 fig.1 b para. 0033-0036),  which is configured for outputting electrical energy from the battery pack or inputting electrical energy to the battery pack (104, 104 fig.1 b para. 0033-0036),  ; and a second power supply device, which is configured for outputting electrical energy from the battery pack or inputting electrical energy to the battery pack (see 102 fig.1 ),  ; wherein the first power supply device comprises: a first inverter circuit (Inverter para. 0046),, which is configured to convert a direct current input by the battery pack to an alternating current ; and a first alternating current output interface (see 800 to AC supply 0070),  , which is configured to enable the first power supply device to output a first alternating current voltage (see 800 to AC supply 0070),  , and electrically connected to the first inverter circuit (Inverter para. 0046). 
	Huff doesn’t expressly teach wherein the second power supply device comprises: a second inverter circuit, which is configured to convert a direct current input by the battery pack to an alternating current; and a second alternating current output interface, which is configured to enable the second power supply device to output a second alternating current voltage, and electrically connected to the second inverter circuit; and an alternating current connection device, which is configured for connecting the first alternating current output interface and the second alternating current output interface, so that the first alternating current voltage and the second alternating current voltage are connected in parallel. 

	Claims 12-20 depend on Allowable claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AQEEL H BUKHARI/Examiner, Art Unit 2836                                                                                                                                                                                                        

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836